In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00205-CV

TEXAS DEPARTMENT OF PUBLIC                  §   On Appeal from County Court at Law No. 3
SAFETY, Appellant
                                            §   of Tarrant County (2019-009269-3)

V.                                          §   April 15, 2021

NICHOLAS ALBERT DOUGLAS,                    §   Opinion by Justice Wallach
Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Texas Department of Public Safety shall

bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach